Citation Nr: 1548235	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left foot injury. 


REPRESENTATION

Veteran represented by:  Teena Petro, Agent	


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with this case.  The Virtual VA electronic claims file contains documents that are either duplicative of records in the paper claims file or irrelevant to the issue on appeal.  The VBMS file contains a September 2015 notification letter.  


FINDINGS OF FACT
 
1.  A probative VA medical opinion links the Veteran's current left foot strain to an in-service left foot injury. 

2.  The Veteran's left foot strain is residual to an in-service left foot injury.


CONCLUSION OF LAW

The criteria for service connection for a left foot strain as residual to an in-service injury have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014), 38 C.F.R. § 3.303  (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that the requirements of the VCAA have been met.  In light of the fact that the Board is allowing the benefit sought, further explanation of how VA has fulfilled the notice and assistance requirements of the VCAA is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection

As an initial matter, the Board notes that the Veteran is currently service connected for residuals of a left ankle sprain sustained during service.  Therefore, in this decision the Board will consider only the symptoms and assessments attributed specifically to the Veteran's left foot.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, to include arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Arthritis must be substantiated by x-ray findings to establish that it has manifested to a compensable degree.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2015).  The Veteran's service treatment records are negative for clinical findings of arthritis.  Post-service, a November 1989 prescription noted that the Veteran had metatarsal articular with early arthritic changes.  Although the record falls within one year of the Veteran's separation from service, the finding of arthritis was not substantiated by x-ray evidence.  Moreover, the Board notes that multiple subsequent x-ray reports of record do not confirm the finding of arthritis.  Most recently a June 2010 VA examination report noted that x-ray findings showed no significant osseous or articular abnormalities involving the left foot.  Therefore, there is no competent evidence that arthritis manifested to a compensable degree within the one year period following the Veteran's discharge from service.  Accordingly, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (a) (2015).  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the present case, the Veteran was diagnosed with a left foot strain during a June 2010 VA examination.  Therefore, the Board finds that the Veteran has a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In regards to the in-service incurrence of the injury, the Veteran's service treatment records reflect that he received treatment for a left foot injury during service.  A July 1988 treatment record noted swelling, tenderness, and ecchymosis of the lateral aspect of the Veteran's left foot.  Subsequent radiological reports indicated that x-ray findings were negative for fractures.  However, the record reflects that treating physicians remained uncertain regarding the presence of a fracture.  In an August 1988 consultation request, a physician requested orthopedic evaluation for continued treatment with a soft cast and to determine whether x-ray films were being looked at "too hard."  The orthopedic clinician noted an impression of a possible fracture and recommended treatment with a short leg cast.  An August 1988 physical profile noted a healing fracture of the 5th metatarsal and cuboid, and limitations of no marching, running, and jumping.  In a September 1988 report of medical history at separation from service, the Veteran reported a history of foot trouble.  The examining physician noted a history of a fracture in the Veteran's left cuboid and "no sequelae."  The Board finds that there is sufficient evidence to establish that the Veteran sustained an injury to his left foot during service, as indicated by the Veteran's symptoms of swelling, tenderness, and ecchymosis, and the multiple notations of possible fractures.  

The dispositive issue, therefore, is whether there is a relationship between the Veteran's current left foot disability and his military service.  

The Veteran contends that his left foot disorder is a result of a left foot injury sustained during service.  The Veteran has provided competent statements regarding the onset of his symptoms of pain and weakness in his left foot.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board finds that the Veteran's statements are credible.  The record shows that the Veteran has consistently indicated that he injured his left foot in service and medical records reflect complaints of ongoing symptoms since his discharge. 

The Veteran was provided a VA examination for his left foot disability in June 2010 and an addendum opinion was obtained in March 2011.  

During the June 2010 VA examination, the Veteran reported pain, swelling, and lack of endurance in his left foot.  Physical examination of the Veteran showed evidence of tenderness in the Veteran's mid-lateral foot and immediately adjacent dorsal foot in the area of the proximal ends of the 4th and 5th metatarsals on deep palpation.  There was no evidence of painful motion, swelling, instability, or weakness.  Additionally, x-ray findings showed no significant osseous or articular abnormalities.  The examiner diagnosed the Veteran with a left foot strain and indicated that the injury had its onset in July 1988.  The examiner noted that radiological findings in the Veteran's service treatment records were negative for acute, healing, or stress fractures.  The examiner also noted that the Veteran reported he was in "good health" less than one month after the final in-service x-ray and that no residuals of the Veteran's injury were found by the examining physician at discharge.  The examiner opined that the Veteran's left foot strain was at least as likely as not a result of his military service.  The examiner based this opinion on his examination of the Veteran, the location and nature of the injury, and his review of the Veteran's claims file.

Following the June 2010 VA examination, the RO requested clarification regarding the etiology opinion.  In March 2011, a different examiner provided an additional etiological opinion.  The Veteran's claims file, medical records, and service treatment records were reviewed.  The examiner acknowledged that the Veteran suffered an injury during service, but noted that three x-rays taken during service were read as negative.  Additionally, the examiner reported that no "sequelae" were noted at the Veteran's separation physical.  Regarding the Veteran's current condition, the examiner noted that there was no evidence of swelling, painful motion, weakness, instability, or abnormal gait.  She emphasized that tenderness was found upon "deep" palpation to the Veteran's mid-lateral left foot and that current x-ray findings were also read as negative.  Finally, the examiner noted that the Veteran's initial disability examination of August 31, 1989 recorded an acute left foot strain, which the examiner concluded indicated a clear and separate injury to the Veteran's left foot.  Based on the foregoing, the examiner opined that no nexus could be established between the Veteran's current left foot condition and his injury during military service.  

The Board notes that the VA examination reports discussed above provide conflicting opinions regarding the etiology of the Veteran's left foot strain.  However, the Board finds that the June 2010 VA examination report has more probative value than the March 2011 opinion.  The June 2010 examiner reviewed the Veteran's claims file, medical records, and service treatment records.  The examiner noted the Veteran's medical history, current symptoms, and conducted a physical examination.  Moreover, the examiner's opinion is consistent with the other evidence of record.  As previously discussed, the Veteran's service treatment records reflect that he received treatment for a left foot injury in July 1988.  Additionally, review of the record shows that the Veteran's complaints of left foot pain were documented in a February 1989 VA examination report merely three months following his discharge from the military.  Numerous other post-service medical records reflect that the Veteran received ongoing treatment for complaints of pain in his left foot since that time.  The Board finds that the June 2010 opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that an opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one).  

In contrast, the Board finds that the March 2011 opinion has diminished probative value.  The March 2011 examiner based her negative etiological opinion in part on the "deep" nature of the finding of tenderness to the mid lateral foot around the site of the Veteran's initial in-service injury.  The Board notes that the term "deep" is a subjective phrase which does not have a precise definition.  As a result, the finding that physical examination demonstrates tenderness on deep palpation may be interpreted differently depending on the examiner.  The June 2010 VA examiner made the finding of tenderness on deep palpation; nevertheless, the examiner provided a positive nexus opinion, which he indicated was based on his examination of the Veteran and the nature of the findings made.  The March 2011examiner's rationale is less persuasive because she did not personally examine the Veteran and did not address the Veteran's lay statements regarding his symptoms.  

The March 2011 opinion also appears to be based on an inaccurate factual premise.  In support of her opinion, the examiner noted that the Veteran's initial disability examination of August 31, 1989 recorded an "acute left foot strain," which she concluded indicated a clear and separate injury to the Veteran's left foot.  Review of the record shows that the Veteran was first provided a VA examination in February 1989.  During that examination, the Veteran reported symptoms of weakness in his left foot and the examiner noted pain to palpation at the metatarsal cuboid junction.  However, no "acute left foot strain" was noted; rather, the examiner diagnosed the Veteran with a history of an old left ankle injury.  The record includes a rating decision dated on the same date as the August 31, 1989 "VA examination" cited by the March 2011 examiner.  The March 2011 examiner appears to have erroneously cited to a rating decision rather than a medical record in support of her opinion.  Therefore, the Board finds that the opinion has little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

Finally, in an April 2011 rating decision, the RO noted that the March 2011 examiner reported the Veteran suffered a post-service foot and ankle injury in February 2005.  Review of the March 2011 VA examination report does not show a notation of a post-service foot injury.  However, regardless of whether a post-service injury was noted, the examiner failed to address the Veteran's lay statements.  The Veteran acknowledged that he aggravated his foot falling down stairs in February 2008; however, he contends that his symptoms were present years prior to the fall.  This contention is consistent with the Veteran's lay statements regarding his symptoms since his discharge from military service which, as discussed above, are both competent and credible.  

Given the Veteran's competent and credible lay statements and the probative value of the June 2010 VA examination, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left foot strain is related to his period of active service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, the evidence establishes the existence of a current disability, in-service occurrence of the disability, and a nexus to service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board finds that entitlement to service connection for left foot disorder is warranted.
							




ORDER

Entitlement to service connection for a left foot strain is granted. 





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


